Citation Nr: 0012355	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an effective date prior to October 1, 
1997, for payment of dependency compensation.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine with cervical radiculopathy, 
currently evaluated as 60 percent disabling.  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  

At the October 1999 hearing before the undersigned member of 
the Board the veteran and his representative withdrew from 
appellate consideration claims of an increased rating for 
service connected left knee disorder and whether prior rating 
decisions were clearly and unmistakably erroneous in failing 
to assign a rating in excess of 10 percent for the veteran's 
service-connected left knee disorder.  See pages 12 and 13 of 
the transcript of that hearing.  

However, the claim for an increased rating for service-
connected traumatic arthritis of the cervical spine with 
cervical radiculopathy, currently evaluated as 40 percent 
disabling, was not withdrawn from appellate consideration.  
This portion of the appeal stems from a March 1998 rating 
action which increased the disability evaluation for that 
disorder from 20 percent to 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  That rating was 
increased to 60 percent by rating action of April 1999.  

A July 1999 rating action granted service connection for 
headaches as secondary to the service-connected traumatic 
arthritis of the cervical spine and was assigned a separate 
30 percent disability rating.  

At the October 1998 RO hearing reference was made to medical 
evidence indicating that the veteran had cranial nerve 
paresthesia which might be Bell's palsy and it was not 
medically clear whether this was due to the service-connected 
disability of the cervical spine (page 11 of that 
transcript).  As to this, if the veteran and his 
representative wish to seek service connection for cranial 
nerve paresthesia or Bell's palsy, this should be stated with 
clarity so that the RO may take any appropriate action.  


FINDINGS OF FACTS

1.  VA Form 21-686c, Declaration of Marital Status, was 
received on June 24, 1971 and reflected that the veteran had 
married on June 20, 1971.  A photocopy of his marriage 
certificate was attached.  

2.  A March 18, 1983 rating action granted an increase from 
10 percent to 20 percent for the veteran's service-connected 
traumatic arthritis of the cervical spine effective September 
24, 1982 which, together with the 10 percent rating assigned 
for the service-connected left knee disorder resulted in a 
combined disability evaluation of 30 percent effective 
September 24, 1982.  

3.  A March 24, 1983 RO letter to the veteran requested that 
he complete and return VA Form 21-686c, Declaration of 
Marital Status which was received on April 4, 1983 and signed 
by the veteran and dated March 23, 1993.  It reflects that he 
continued to be married to his wife (whom he married in June 
1971) and had two sons, born in May 1975 and September 1977.  
Attached thereto was a duplicate but notarized copy of the 
photocopied marriage certificate submitted in June 1971.  

4.  A carbon copy (on green paper) bearing a date of April 
14, 1983 addressed to the veteran at his most recent address 
but bearing no printed to typed information reflects a 
handwritten notation that "copies attached to by a notary 
public is not acceptable."  

5.  In the veteran's letter dated in August 1997 and received 
in September 1997 he stated that he was eligible for 
compensation for his wife and children.  

6.  In September 1997 the RO requested that the veteran 
execute and return VA Form 21-686c and this was returned by 
the veteran in October 1997 together with a photocopy of his 
June 1971 marriage certificate and photocopies of certified 
copies of the birth certificates of his two sons.  

7.  The veteran is in receipt of a 60 percent rating for 
traumatic arthritis of the cervical spine with cervical 
radiculopathy which is the highest schedular rating 
assignable in the absence, as here, of complete bony fixation 
or fracture residuals which are not shown.  

8.  The veteran's service-connected traumatic arthritis of 
the cervical spine with cervical radiculopathy has not 
required frequent periods of hospitalization and does not 
cause marked interference with employment and does not 
otherwise present an exceptional or unusual disability 
picture.  


CONCLUSIONS OF LAW

1.  An effective date prior to October 1, 1997, for an award 
of dependency compensation benefits is not warranted.  38 
U.S.C.A. §§ 5101, 5110(f), (g), (n), 5111 (West 1991); 38 
C.F.R. §§ 3.31, 3.114(a) 3.151(a), 3.401(b) (1999).

2.  An evaluation in excess of 60 percent for traumatic 
arthritis of the cervical spine with cervical radiculopathy 
is not warranted on either a schedular or extraschedular 
basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, Diagnostic Code 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  It is 
the determination of the Board that the evidentiary record is 
sufficient both in scope and in depth for a fair, impartial, 
and fully informed appellate decision.  

I. Earlier effective additional dependency compensation

Background

A May 1971 rating action granted service connection for 
osteochondritis dissecans of the veteran's left medial 
femoral condyle and assigned a 10 percent disability rating.  

VA Form 21-686c, Declaration of Marital Status, was received 
on June 24, 1971 and reflected that the veteran had married 
on June 20, 1971.  A photocopy of his marriage certificate 
was attached.  

A June 1972 rating action granted service connection for 
traumatic arthritis of the veteran's cervical spine and 
assigned a 10 percent disability rating, resulting in a 
combined disability evaluation of 20 percent.  

In a VA Form 4-5655, Financial Status Report, in June 1973 
the veteran reported that he was still married.  

In a handwritten letter of November 1973 the veteran reported 
that his wife was still disabled.  Also on file is a 
September 1974 credit check reflecting that he lived with his 
wife and an infant son.  

A March 18, 1983 rating action granted an increase from 10 
percent to 20 percent for the veteran's service-connected 
traumatic arthritis of the cervical spine effective September 
24, 1982 which, together with the 10 percent rating assigned 
for the service-connected left knee disorder resulted in a 
combined disability evaluation of 30 percent effective 
September 24, 1982.  

A March 24, 1983 RO letter to the veteran requested that he 
complete and return the enclosed VA Form 21-686c, Declaration 
of Marital Status.  By RO letter of March 29, 1983 the 
veteran was notified of the increased rating assigned for his 
service-connected traumatic arthritis of the cervical spine 
and that this resulted in a combined rating of all service-
connected disorders of 30 percent with payment commencing 
October 1, 1982.  

VA Form 21-686c, Declaration of Marital Status, was received 
on April 4, 1983 and is signed by the veteran and dated March 
23, 1993.  It reflects that he continued to be married to his 
wife (whom he married in June 1971) and had two sons, born in 
May 1975 and September 1977.  Attached thereto was a 
duplicate but notarized copy of the photocopied marriage 
certificate submitted in June 1971.  

On file is a carbon copy (on green paper) bearing a date of 
April 14, 1983 addressed to the veteran at his most recent 
address then of record.  This copy bears no printed or typed 
information but has a handwritten notation that "copies 
attached to by a notary public is not acceptable."  

In the veteran's letter dated in August 1997 and received in 
September 1997 he stated that he was eligible for 
compensation for his wife and children.  

In September 1997 the RO requested that the veteran execute 
and return VA Form 21-686c and this was returned by the 
veteran in October 1997 together with a photocopy of his June 
1971 marriage certificate and photocopies of certified copies 
of the birth certificates of his two sons.  

At the October 1998 RO hearing the veteran testified that in 
June 1971 he had submitted a "certified marriage 
certificate" to VA which consisted of a photocopy of the 
original marriage certificate (pages 2 and 3 of that 
transcript) and it was accepted for the purpose of dependent 
status for VA education benefits (page 3).  The veteran noted 
that he had submitted to VA a declaration of marital status 
form and a notarized marriage certificate on April 4, 1983 
but had never received a VA letter dated April 14, 1983 
together with form letter 21-117(a) showing items 1, 3, and 7 
were checked (page 3).  The presiding hearing officer stated, 
as to the April 14, 1983 letter, that the copy on file (on 
thin green paper) was handwritten instead of type because 
that was what was done at that time (page 3).  The veteran 
testified that he had been assigned a combined disability 
rating of 30 percent since September 24, 1982 and his wife 
had been established as a dependent for past VA education 
benefits (page 3).  Neither he nor his service representative 
had ever received any notification that his claim for 
additional dependency compensation had been denied and he 
simply assumed it had been denied because he was not eligible 
(page 4).  He had previously responded in a timely fashion to 
all VA requests (pages 4 and 5).  The hearing officer stated 
"by way of explanation, the law did change 6/14/82 as to 
what we could accept and we needed certified statements 
accepted after that date" and that reliance could not be 
placed on the earlier documentation as to dependency status 
due to the passage of time since 1971 (page 6) and that the 
April 1983 notification was handwritten rather than typed, as 
other notifications had been typed, in order to expedite the 
notification procedure due to a backlog of work (page 7).  
The veteran testified that because he had graduated in 1974 
his wife was no longer a dependent for VA educational 
benefits (page 7).  The service representative stated that 
the law had been changed again within the last two years such 
that certified copies of documentation of dependency status 
were no longer required by VA (page 7).  The veteran 
testified that in 1983 he had provided originals to his 
service representative who, in turn, had made a copy and 
submitted it to VA (page 8).  It was contended that because 
the veteran had not received notification in 1983 that 
retroactive payment of dependency allowance for the veteran's 
wife and two children should be paid effective September 24, 
1982 (the date he was awarded a 30 percent combined 
disability evaluation) and that failure to do so would be 
clear and unmistakable error.  It was noted that the veteran 
had not been notified of any time limits for submitting the 
requested dependency documentation and he had not abandoned 
his claim (page 8).  It was further indicated that since the 
photocopy of the veteran's marriage certificate had been 
accepted in 1971 for additional VA dependency educational 
benefits, it should have been accepted in 1983 for VA 
dependency compensation benefits (page 8).  

At the October 1999 hearing before the undersigned member of 
the Board the veteran testified that the original of his June 
1971 marriage certificate had been placed into the hands of a 
VA employee in June 1971 who had made the photocopy which had 
been placed in the veteran's claim file (pages 1 and 2).  He 
was not in receipt of any specific notice that his request 
for dependent's benefits was denied and the April 14, 1983 
carbon copy does not reflect information indicating that the 
benefit was denied under the interpretation of regulations in 
1982 requiring a certified copy and, thus, the presumption of 
administrative regularity was not applicable (page 4).  Since 
he did not receive any notice of the denial he was unable to 
appeal (and, thus, the denial was not final) (page 5).  Also, 
in 1983 there was other information on file which indicated 
that his marital status had not changed and that he then had 
two children (page 6).  He had corresponded extensively with 
VA from 1971 to 1974 concerning repayment of two overpayments 
of his Chapter 34 education benefits in which he continued to 
refer to his wife and two children (pages 8, 9 and 10).  The 
practice and pattern of his communication with his 
representative in 1983 was that he would have been notified 
if his service representative had received notice of the need 
for submitting certified copies in 1983 (page 11).  It was 
indicated that the veteran had received VA education benefits 
from 1971 to 1974 (page 16).  

Legal Analysis

The Board begins its analysis by first noting that payment of 
monetary benefits based on original, reopened, or increased 
awards of compensation, pension, or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the date on which 
the award becomes effective.  38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31. 

Under applicable criteria, the effective date of an award of 
additional compensation for a dependent is the latest of the 
following dates: (1) The date of claim.  This term means the 
following, listed in their order of applicability: (i) the 
date of the veteran's marriage, or birth/adoption of his or 
her child, if the evidence of the event is received within 
one year of the event; otherwise, (ii) the date notice is 
received of dependent's existence, if evidence is received 
within one year of the VA request; or, (2) The date the 
dependency arises; or, (3) The effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating 
action; or, (4) The date of commencement of the veteran's 
award.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).  

The Board observes that the Veteran's Disability and 
Compensation and Survivor's Benefits Act of 1978, Public Law 
95-479, was enacted by Congress on October 1, 1978.  The act 
amended the law to provide for payment of additional 
compensation for dependents of veterans whose service-
connected disabilities were evaluated as at least 30 percent 
disabling rather than at least 50 percent disabling as 
provided under prior law.  

As we have noted above, the effective date of Public Law 95-
479 was October 1, 1978, and the veteran's first became 
eligible for additional compensation for dependents based on 
his combined 30 percent disability evaluation (as opposed to 
additional compensation based on education benefits) on 
September 24, 1982.  

In order for a veteran to receive a benefit paid or furnished 
under the laws administered by the Secretary, he/she must 
file a claim in the form prescribed by the Secretary.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  As in effect in 1982 
and 1983, 38 C.F.R. § 3.204 provided that documentation for 
dependency compensation be by a certified copy or an abstract 
of a record which was not certified over the signature and 
official seal of the person having custody of the record if 
such person had no official seal and the copy or abstract 
bore his or her signature and was either sworn to by that 
person or was on a blank printed especially for that purpose; 
or, the copy was made by a VA employee who was authorized to 
administer oaths.  Photostats of original documents or of 
certified copies of records were acceptable if the original 
would be acceptable.  

As applicable here, 38 C.F.R. § 3.205 provided that as to 
proof of marriage could be by certified or attested copy of a 
marriage certificate or by the original certificate 
accompanied by proof of its genuineness and the authority of 
the person to perform the marriage.  

In this case the copies of the veteran's marriage certificate 
in 1971 and 1983 did not meet the above requirements and the 
VA Form 21-686c, Declaration of Marriage, in 1983 
specifically stated that it was to be executed and returned 
together with certified copies of the marriage certificate 
and birth certificates.  However, this was not done and while 
there may have been other correspondence indicating the 
veteran's marital status and that he had two children, he did 
not comply with the then governing regulations.  Indeed, 
neither in 1983 nor before did he submit any form of copy of 
the birth certificates of his children.  

The next question to be addressed is whether the veteran was 
properly notified of the fact that a mere notarized copy of 
his marriage certificate was insufficient.  

Where an appellant has never received notification of a 
denial of a claim, the one-year period within which to file a 
Notice of Disagreement, which commences with "the date of 
mailing of the result of initial review or determination" 
does not begin to run and the denial or determination does 
not become final and new and material evidence is not needed 
to reopen the claim.  Hauck v. Brown, 6 Vet. App. 518, 519 
(1995) and Tablazon v. Brown, 8 Vet. App. 359 (1995); 38 
U.S.C.A. § 7105(b)(1) (West 1991).  

While there are contentions that any VA failure to 
retroactively award dependency compensation would be clear 
and unmistakable error (see 38 C.F.R. § 3.105(a)) it is 
otherwise clear that the remainder of the argument on appeal 
addresses the principle of administrative regularity.  

"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharge 
their official duties."  Chute v. Derwinski, 1 Vet. 
App. 352, 353 (1991).  The presumption of regularity is not 
absolute; it may be rebutted by the submission of clear 
evidence to the contrary.  Ashely v. Derwinski, 2 Vet. 
App. 307, 308-309 (1992).  Indeed, in Kuo v. Derwinski, 2 
Vet. App. 662, 665 (1992) the Court held, citing Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), that "[i]n the absence of 
clear [underline added] evidence to the contrary, which 
appellant has not submitted, it must be presumed that the 
Secretary properly discharged his official duties and mailed 
the letter to appellant in care of his representative in the 
normal course of business."  But, in Koester v. Brown, No. 
92-0950, slip op. at 3 (U.S. Vet.App. June 28, 1993) (a 
nonprecedential single judge decision) it was stated a 
veteran must submit "clear and convincing [underline added] 
evidence" to rebut the presumption of administrative 
regularity.  

In Ashley the Court held that "[e]vidence of nonreceipt by 
either the veteran or the veteran's representative, standing 
alone, is not the type of clear evidence to the contrary 
which would be sufficient to rebut the presumption of 
regularity."  Ashley, at 309.  In Chute v. Derwinski, 1 Vet. 
App. 352 (1991) there was more than a mere allegation of 
nonreceipt, the veteran made inquires after the decision was 
made and VA did not provide evidence of mailing and, thus, 
the presumption was rebutted.  But see Warfield v. Gober, 10 
Vet. App. 483 (1997) (a computer generated letter was 
presumed to have been issued in the normal course by VA).  

Once, as here, the Board determines that the appellant's 
testimony of nonreceipt was not the clear evidence to the 
contrary required to rebut the presumption of regularity of 
the mailing of a notification letter, the presumption remains 
and the Board, as the finder of fact, is required to weigh 
all of the evidence and facts, including the appellant's 
testimony of nonreceipt, the evidence that the letter was not 
returned as undeliverable, the presumption that the notice 
was sent, and any other evidence relating to the mailing and 
receipt of the letter.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

Here, the presiding hearing officer in 1998 stated that the 
April 14, 1983 letter would have been issued in the ordinary 
course of events and while the veteran testified that he did 
not receive it, there is no indication that the letter was 
returned as undeliverable or that the veteran made subsequent 
inquires as to the claim.  Accordingly, the presumption of 
administrative regularity is not rebutted.  

Here, the veteran became entitled to additional disability 
compensation for a spouse in September 1997 when he submitted 
photocopies of his marriage certificate and birth 
certificates of his two sons.  Such photocopies, while not 
certified or attested, are now acceptable proof of such 
status for the purpose of establishing eligibility for 
dependency compensation.  As indicated above, the 
commencement of payment of such dependency compensation 
begins on the first day of the month after eligibility is 
established, i.e., October 1, 1997 the current date set by 
the RO.  

II. Traumatic Arthritis of the Cervical Spine with Cervical 
Radiculopathy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)). 

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable, an evaluation of 10 
percent is assigned if the joint is affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, DC 5003.  
Severe limitation of motion of the cervical spine warrants a 
30 percent evaluation and is the highest rating assignable on 
the basis of limitation of motion of the cervical spine.  38 
C.F.R. Part 4, DC 5290.  

Under 38 C.F.R. § 4.71a, DC 5293 a 40 percent rating is 
warranted for severe intervertebral disc syndrome (IVDS) with 
recurring attacks and with little intermittent relief.  A 60 
percent evaluation is the highest rating assignable under DC 
5293 and is warranted for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc) and little intermittent relief.  
Sciatic neuritis is not uncommonly caused by arthritis of the 
spine.  38 C.F.R. § 4.59 (1999).   

Because of nerve defects and pain from sciatic nerve injury 
may cause limited spinal motion, under Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when rating under DC 5293 for IVDS, even if, under 
DC 5293, less than the maximum 60 percent is assigned but the 
rating corresponds to the maximum for limited motion.  
Further, irrespective of the application of 38 C.F.R. §§ 4.40 
and 4.45, if less than the DC 5293 maximum of 60 percent is 
assigned, 38 C.F.R. § 3.321(b)(1) (extraschedular rating) 
must still be considered.  VAOGCPREC 36-97.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14.  Thus, there 
may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, DC 5287 favorable ankylosis of the 
cervical spine warrants a 30 percent rating and when the 
ankylosis is in an unfavorable position a 40 percent rating 
is warranted.  

Under 38 C.F.R. § 4.71a, DC 5286 complete bony fixation of 
the cervical spine in a favorable angle warrants a 60 percent 
rating.  When the complete bony fixation is in an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) a 100 percent rating is warranted.  

Under 38 C.F.R. § 4.71a, DC 5285 residuals of a vertebral 
fracture without cord involvement but with abnormal mobility 
requiring neck brace (jury mast) a 60 percent rating is 
warranted.  When there is involvement of the spinal cord, 
with the patient being bedridden, or requiring long leg 
braces, a 100 percent rating is warranted.  

Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In a June 1972 rating decision, the veteran was granted 
service connection for traumatic arthritis of the cervical 
spine and assigned a 10 percent disability evaluation.  A 
rating decision in March 1983, increased the disability to 20 
percent disabling.  By rating action in March 1998, the 
disability evaluation for that disorder was increased from 20 
percent to 40 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).  That rating was increased to 60 percent by 
rating action of April 1999.

At the October 1998 RO hearing the veteran testified (at page 
11 of the transcript of that hearing) that he had constant 
neck pain which was so severe that he missed probably a day 
or two each month from work.  He had limited neck motion and 
sometimes the neck pain radiated down his arms, especially 
his left arm causing decreased grip strength and sensation in 
the left arm.  He had to use a neck collar constantly, took 
medication (Motrin and codeine) for pain, and underwent daily 
home traction.  He also took over-the-counter medication for 
pain, in the form of Aleve, aspirin, and Motrin and he also 
had received physical therapy several years ago when he had 
had bad spasms (page 12).  The veteran noted that the 
disability impaired the function of his left hand but he 
refused to undergo surgery (page 12).  It was also indicated 
that the disability impaired his recreational and social 
activities and also interfered with his sleeping (pages 12 
and 13).  

Analysis

Here, no higher schedular rating is assignable on the basis 
of arthritis or IVDS of the cervical spine.  There is no 
actual ankylosis, much less complete bony fixation, of the 
cervical spine and there is no fracture of cervical vertebrae 
with spinal cord involvement as required for a 100 percent 
rating.  Thus, a higher schedular rating is not warranted 
under any listed diagnostic code and the only means of 
assigning a higher rating is if the veteran is entitled to an 
extraschedular rating, which, implicitly, was denied in the 
April 1999 RO rating action.  

The Board does not find that the evidence presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
criteria, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1). 

Despite use of a cervical collar, traction, and medication 
for pain, the veteran has continued to have painful motion.  
However, despite his testimony of neurological impairment of 
the upper extremities, particularly the left upper extremity, 
the recent VA neurological evaluation in December1998 found, 
essentially, no neurological abnormalities except for some 
give-way weakness of the left upper extremity.  Moreover, 
electrodiagnostic testing, as reported in January 1999, 
revealed no more than moderate left C5 and C6 radiculopathy 
and mild left C7 radiculopathy as well as mild right C 5 and 
C6 radiculopathy.  

There is no evidence of frequent periods of hospitalization 
or marked interference with employment.  Indeed, the veteran 
has indicated that he only misses at most a few days from 
work each month due to his service-connected disability of 
the cervical spine.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the preponderance of the evidence 
is against the claims and, thus, there is no doubt to be 
resolved in favor of the veteran.  


ORDER

The claim for an effective date prior to October 1, 1997, for 
payment of additional dependency compensation is denied.  

An increased rating for traumatic arthritis of the cervical 
spine with cervical radiculopathy is denied. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

